NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0446-18T2

OLGA KUHARETS,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR and
BOROUGH OF FORT LEE,

          Respondents.


                   Submitted December 3, 2019 – Decided December 13, 2019

                   Before Judges Fisher and Rose.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 142,833.

                   Olga Kuharets, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Donna Arons, Assistant
                   Attorney General, of counsel; Sean P. Havern, Deputy
                   Attorney General, on the brief).
            Botta Angeli, LLC, attorneys for respondent Borough
            of Fort Lee (Natalia R. Angeli, on the statement in lieu
            of brief).

PER CURIAM

      Claimant Olga Kuharets appeals a final decision of the Board of Review

disqualifying her from unemployment benefits because she left her job without

good cause attributable to the work. N.J.S.A. 43:21-5(a). We affirm.

      Kuharets was employed by the Borough of Fort Lee's public library for

six years. An hour after her shift began on November 15, 2017, she reported her

absence, complaining of anxiety and depression.               Kuharets sought

accommodations for those conditions and asked to change her employment from

full to part time. She was told to provide a doctor's note.

      The next day, the note Kuharets provided from her physician stated

Kuharets was under his care for "intractable migraines and neck pain" and

needed "accommodations avoiding lifting, climbing stairs during the

exa[cerb]ation of her symptoms." Because the note was at odds with her verbal

reasons for calling out the day before, the employer requested additional medical

information in line with her reason for calling out on November 15. Kuharets

failed to provide that documentation, and never returned to work.




                                                                         A-0446-18T2
                                        2
       In particular, Kuharets used two paid vacation days for November 16 and

17. Her employer then suspended Kuharets, without pay, from November 20 to

28 "due to both the late reporting of her absence [on] [November 15], and

numerous other recent absences." Kuharets signed a settlement agreement and

release, awarding her a $2,000 severance. 1 In exchange, Kuharets resigned from

her position effective November 30.

       After a hearing in which the above facts were adduced, the Appeal

Tribunal determined claimant's allegations "that she was confused about the

separation process, was in danger of being fired, and that the union's legal team

. . . forc[ed] her to sign the . . . settlement agreement and release document . . .

lack[ed] credibility." The Appeal Tribunal elaborated:

              While [claimant] was suspended for [eight] days for the
              . . . improperly reported absence, and numerous other
              recent absences, there [wa]s no written or verbal proof
              presented to show that she was to be discharged upon
              the conclusion of the suspension. Further, the language
              of the settlement agreement, which the claimant signed,
              allowed for a $2,000 severance payout, and also
              allowed the claimant [twenty-one] days to fully review
              the settlement. Clearly the claimant was financially
              motivated to sign this document. If she was [sic]
              initially confused about the whole process, it is clear
              that she had a full [three] weeks to thoroughly review
              the document prior to potentially signing the form. It
              appears highly unlikely that the claimant would have

1
    Only the first page of the agreement was provided on appeal.
                                                                            A-0446-18T2
                                         3
            been forced by the union to sign the document based
            upon this extensive timeline. Finally, while the
            claimant contends that her medical issues were caused
            by the job, this is not stated in the only medical note
            provided by her to the employer dated 11/16/17.

The Board adopted the Appeal Tribunal's decision. This appeal followed.

      In her pro se brief on appeal, Kuharets presents a single point for our

consideration:

            CLAIMANT'S LEAVING [HER] JOB IN ORDER TO
            WORK PART-TIME WHILE RECOVERING FROM
            UNDETERMINED CONSEQUENCES DUE TO
            INJURIES  CONSTITUTES     GOOD    CAUSE
            ATTRIBUTABLE    TO   THE   WORK     AND,
            THEREFORE, CLAIMAINT SHOULD NOT HAVE
            BEEN DISQUALIFIED FOR BENEFITS.

      In support of her argument, Kuharets summarily states her employer

denied her request for part-time employment, which she sought "to improve

working conditions to recover fully from severe trauma." Kuharets contends

"habitual mental strain caused by unequal treatment combined with multiple

unforeseeable physical injuries demonstrate good cause attributable to work and

qualify [her] for benefits."

      We have considered these contentions in light of the record and applicable

legal principles, and conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). Pursuant to our limited


                                                                        A-0446-18T2
                                       4
standard of review, In re Stallworth, 208 N.J. 182, 194 (2011), we affirm, as did

the Board, substantially for the reasons expressed in the Appeal Tribunal's

cogent written decision, which "is supported by sufficient credible evidence on

the record as a whole." R. 2:11-3(e)(1)(D); see also Brady v. Bd. of Review,

152 N.J. 197, 210-11 (1997).

      Affirmed.




                                                                         A-0446-18T2
                                       5